DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (USPPGPub N 20200059692, referred to as Seo).
Regarding claims 1, 8 and 15:
A method for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the method comprising: 
Seo teaches identifying an upcoming content modification opportunity on an identified channel, (Seo, for ad replacement, the client to insert the replacement ad in place of the existing ad, starting at the first frame of the existing ad, [0007]) wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a 
Seo teaches responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing more than the initial portion of the modifiable content-segment to facilitate the content-presentation device to, at a later time, (Seo, When the server detects one or more matches between the query fingerprints and timestamped reference fingerprints of the known media stream, the server could then use those matching points as a basis to map true time to client time, [0051]), abort 
Regarding claims 2, 9 and 16:
Seo teaches the method of claim 1, wherein the second reference fingerprint data represents the entire modifiable content-segment, (Seo, the server transmits to the client some reference data defining reference fingerprints and true -time timestamps for an upcoming portion of the known media stream, [0054] wherein the client receives along or in association with the media stream, a set of data that identifies or timestamps each frame within the media stream (e.g., timestamps embedded in the media stream or otherwise provided through in-stream signaling, the client could timestamp the query fingerprints that the client sends to the server [0034], [0045], [0051]).
Regarding claims 3, 10 and 17:
Seo teaches the method of claim 1, wherein the transmitting the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the 
Regarding claims 4, 11 and 18:
Seo teaches the method of claim 1, wherein transmitting the second reference fingerprint data comprises transmitting the second reference fingerprint data before the content represented by the second reference fingerprint data is being channeled through any portion of the content- distribution system, (Seo, upon identifying the media stream, the server could then determine a specific time point in the media stream where the client should start the content replacement and could inform the client of that determined time point/fingerprint before presenting the content, [0035]).
Regarding claims 5, 12 and 19:
Seo teaches the method of claim 1, further comprising responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the second reference fingerprint data to the content-presentation device comprises transmitting the second reference fingerprint data to the identified content-presentation device, (Seo, 
Regarding claims 6, 13 and 20:
Seo teaches the method of claim 1, wherein the query fingerprint data is first query fingerprint data, and wherein the content-presentation device is configured to perform a set of acts comprising: receiving the transmitted second reference fingerprint data; detecting a mismatch between at least a portion of the received second reference fingerprint data and at least a portion of second query fingerprint data representing content received by the content-presentation device; and responsive to detecting the mismatch, aborting performance of the partially performed content-modification operation, (Seo, the client could start playout of the replacement content at the start of the replacement content but, rather than playing the replacement content for the fully duration of D seconds, could stop playout of the replacement content (and switch back to the underlying media stream) once the client has played out D-P seconds of the replacement content, [0081]).
Regarding claims 7 and 14:
Seo teaches the method of claim 1, wherein the content-modification operation is a content replacement operation, (Seo, client to dynamically replace an ad or other segment of the media content with a replacement ad or with other replacement content, [0005]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 19, 2021